COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Aleta Chapman v. Thinh Quoc Pham

Appellate case number:      01-13-00066-CV

Trial court case number:    1006033

Trial court:                County Civil Court at Law No. 3 of Harris County

       On December 15, 2016, this Court dismissed this appeal for want of prosecution
for the pro se appellant’s failure to timely file an appellate brief. On January 10, 2017,
this Court granted the alternative motion filed by counsel for appellant, Aleta Chapman,
for an extension of time to file a motion for rehearing until January 30, 2017. On January
30, 2017, appellant timely filed a motion for rehearing in this Court, and also separately
filed an appellant’s brief on the merits. See TEX. R. APP. P. 49.1.


      Accordingly, the Court requests that the appellee, Thinh Quoc Pham, file a
response to appellant’s motion for rehearing. See TEX. R. APP. P. 49.2 (noting that no
response to motion for rehearing need be filed unless court so requests, and that rehearing
motion will not be granted unless response has been filed or requested by court).
Appellee’s response to the rehearing motion, if any, should be filed no later than 10 days
from the date of this order. See id. 10.3(a), 49.2.


       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: February 7, 2017